International Headquarters 2150 St. Elzéar Blvd. West Laval, Quebec Canada H7L 4A8 Phone: 514.744.6792 Fax: 514.744.6272 Contact Information: Laurie W. Little 949-461-6002 laurie.little@valeant.com Valeant Announces Redemption of All of the Outstanding $500.0 Million Aggregate Principal Amount of its 6.75% Senior Notes due 2017 LAVAL, QUEBEC, September 15, 2014 – Valeant Pharmaceuticals International, Inc. (NYSE: VRX) (TSX:VRX) today announced that its wholly owned subsidiary, Valeant Pharmaceuticals International, will redeem all of the outstanding $500.0 million aggregate principal amount of its 6.75% Senior Notes due 2os. 91911XAL8, U9098VAD4 (the "Notes") on October 15, 2014 and has mailed an irrevocable notice of redemption for the Notes. On September 15, 2014, a copy of the irrevocable notice of redemption with respect to the remaining Notes was mailed to record holders of the Notes by The Bank of New York Mellon Trust Company, N.A., 400 South Hope Street, Suite 400, Los Angeles, CA 90071, as trustee under the indenture governing the Notes. This press release shall not constitute an offer to sell or the solicitation of an offer to sell or the solicitation of an offer to buy any securities, nor shall there be any sale of securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction.No offer of securities shall be made except by means of a prospectus meeting the requirements of Section 10 of the Securities Act. About Valeant Valeant Pharmaceuticals International, Inc. (NYSE/TSX:VRX) is a multinational specialty pharmaceutical company that develops, manufactures and markets a broad range of pharmaceutical products primarily in the areas of dermatology, eye health, neurology, and branded generics. More information about Valeant Pharmaceuticals International, Inc. can be found at www.valeant.com. Caution Regarding Forward-Looking Information and “Safe Harbor” Statement This press release may contain forward-looking statements, including, but not limited to, the redemption of our notes. Forward-looking statements may generally be identified by the use of the words “anticipates,” “expects,” “intends,” “plans,” “should,” “could,” “would,” “may,” “will,” “believes,” “estimates,” “potential,” “target,” or “continue” and variations or similar expressions. These statements are based upon the current expectations and beliefs of management and are subject to certain risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. These risks and uncertainties include, but are not limited to, risks and uncertainties discussed in our most recent annual and quarterly reports and detailed from time to time in our other filings with the Securities and Exchange Commission and the Canadian Securities Administrators, which risks and uncertainties are incorporated herein by reference. Readers are cautioned not to place undue reliance on any of these forward-looking statements. These forward-looking statements speak only as of the date hereof. We undertake no obligation to update any of these forward-looking statements to reflect events or circumstances after the date of this press release or to reflect actual outcomes, except as required by law. 2
